Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
This Office Action is in response to the papers filed on 09 October 2020.

                                            PRIORITY
  Provisional Application 61/847186, filed on 17 July 2013, is acknowledged.

                       CLAIMS UNDER EXAMINATION
 Claims 1-2, 4-7, 9-10 and 16-18 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS
The rejection of claims 1-2, 5, 16, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Yamashiro et al. as evidenced by Sales et al. and Yamamoto  et  al. is withdrawn due to claim amendment.

The rejection of claims 1-6, 9-10, and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by Kumar is withdrawn based on the Declaration filed on 09 October 2020.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giri et al. (Cryopreservation of primary porcine liver cells in an organotypical sandwich model in in a clinically relevant flat membrane bioreactor. Biotechnol Lett (2010) 32: 765-771) as evidenced by Gradilone et al. (Glucagon Induces the Plasma Membrane Insertion of Functional Aquaporin-8 Water Channels
in Isolated Rat Hepatocytes. Hepatology, Vol. 37, No. 6, 2003: 1435-1441).

Giri teaches a method of cryopreserving liver cells (Abstract). Hepatocytes are isolated from the liver (page 766, left column, third paragraph). The isolated hepatocytes are incubated in William’s E medium supplemented with 0.038 mM glucagon (page 766, left column, last paragraph). As evidenced by the Instant Specification, glucagon is a choleretic agent ([0014]).

Cells are seeded in a flat membrane bioreactor (page 766, right column, “Technical design of FMN”; Figure 1b). The art teaches freezing medium is added to the bioreactor (page 767, left column, last paragraph). Therefore the hepatocytes are combined with a cryopreservative. The bioreactor is placed in a freezing chamber and a freezing program is started (same cited section). Therefore the hepatocytes are frozen.



Giri is silent regarding the expression of aquaporin in cell membranes.

As evidenced by Gradilone et al., hepatocytes express aquaporin-8 (AQP8) water channels (page 1435, right column, second paragraph). As evidenced by Gradilone, “exposure of cells to glucagon resulted in a dose-dependent increase of AQP8 in hepatocyte plasma membranes” (page 1438, let column, first paragraph). The art discloses treatment at concentrations of 0.01 µM and above increases glucagon in plasma membranes (See Figure 1A). Because Giri teaches exposure of cells to glucagon results in increased AQP8, exposure to 38 µmol glucagon would inherently increase the expression of the aquaporin in cell membranes.

Therefore claim 1 is anticipated as claimed (claim 1).

Giri teaches a cryoprogram (see page 767, right column through page 768, left column first paragraph). The time cells are in the cryopreservation chamber (i.e., see 20 minute and 10 minute time points) reads on storage. Giri analyzes the frozen cells for biochemical assays (page 768, left column, last sentence of first paragraph). Therefore claim 2).

Giri teaches the cells are hepatocytes (supra). Therefore claim 4 is included in this rejection (claim 4).

Giri uses glucagon (supra). Therefore claim 5 is included in this rejection (claim 5).

Aquaporin 8 is anticipated on the grounds set forth in the rejection of claim 1 (claim 9).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-2, 4-5, 7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrawska et al. (Investigation of functional and morphological integrity of freshly isolated and cryopreserved human hepatocytes. Cell and Tissue Banking 1:55-68, 2000) as evidenced by Gradilone et al.

Ostrawska et al. evaluate the viability and functional integrity of freshly isolated and cryopreserved human hepatocytes (Abstract). Hepatocytes are obtained from human livers (page 56, right column, last paragraph). Said cells are plated in medium containing 1µg/ml glucagon (page 57, right column, second paragraph). Therefore the art contacts cells with a choleretic agent. An aliquot of hepatocytes are added to a cryoprotectant mixture and cryopreserved for 1-12 months (page 5, right column, last paragraph). Therefore the cells are contact with a cryoprotectant and frozen.



Ostrawska is silent regarding the expression of aquaporin in cell membranes.

As evidenced by Gradilone et al., hepatocytes express aquaporin-8 (AQP8) water channels (page 1435, right column, second paragraph). As evidenced by Gradilone, “exposure of cells to glucagon resulted in a dose-dependent increase of AQP8 in hepatocyte plasma membranes” (page 1438, let column, first paragraph). The art discloses treatment at concentrations of 0.01 µM and above increases glucagon in plasma membranes (See Figure 1A). Because Ostrawska teaches exposure of cells to glucagon results in increased AQP8, exposure to 3.48M glucagon would inherently increase the expression of the aquaporin in cell membranes.

Therefore claim 1 is anticipated (claim 1).

The art teaches hepatocytes are frozen (hence, stored) for 1-12 months (supra). The art teaches frozen cells are used to perform functional assays (see page 58, left column, last paragraph). Therefore claim 2 is included in this rejection (claim 2).

The cells disclosed in the art are hepatocytes (supra). Therefore claim 4 is included in this rejection (claim 4).

Ostrawska exposes isolated hepatocytes to glucagon (supra). Therefore claim 5 is included in this rejection (claim 5). Said hepatocytes are human hepatocytes (supra). Therefore claim 7 is included in this rejection (claim 7).

Aquaporin 8 is anticipated on the grounds set forth in the rejection of claim 1 (claim 9).

Cells are stored for 1-12 months (supra). Therefore claim 10 is included in this rejection (claim 10).

Therefore Applicant’s Invention is anticipated as claimed.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. in view of Day et al. (Cryopreservation and Freeze-Drying Protocols. Methods In Molecular Biology 2007 pages 1-342).

Claim 1 is rejected on the grounds set forth above. The teachings of Giri are reiterated.

Giri teaches a freezing medium comprising FCS and 10% DMSO (page 767, let column, last paragraph).

The art is silent regarding the use of glycerol as a cryoprotectant.

Day et al. teach the following (page 39, first paragraph):
Cryopreservation is the use of very low temperatures to preserve structurally intact living
cells and tissues. Unprotected freezing is normally lethal and this chapter seeks to analyze
some of the mechanisms involved and to show how cooling can be used to produce stable conditions that preserve life. The biological effects of cooling are dominated by the freezing of
water, which results in the concentration of the solutes that are dissolved in the remaining liquid
phase. Rival theories of freezing injury have envisaged either that ice crystals pierce or
tease apart the cells, destroying them by direct mechanical action, or that damage is from secondary effects via changes in the composition of the liquid phase. Cryoprotectants, simply by
increasing the total concentration of all solutes in the system, reduce the amount of ice formed
at any given temperature; but to be biologically acceptable they must be able to penetrate into
the cells and have low toxicity. Many compounds have such properties, including glycerol,
dimethyl sulfoxide, ethanediol, and propanediol.

Therefore the art teaches DMSO and glycerol are cryoprotectants which increase the total concentration solutes, reduce the amount of ice formed, penetrate ells and have low toxicity.

It would have been obvious to use glycerol as a cryoprotectant. One would have been motivated to do so since Giri teaches the use of a medium for cryoprotection and Day teaches glycerol can be used as a cryoprotectant. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Day teaches glycerol and Day are both able to function as cryoprotectant. One would have expected similar results since Giri and Day disclose cryoprotectants. Therefore claim 6 is rendered obvious (claim 6).

.

Claims 1-3, 5, 7, 9-10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terry et al. (Preincubation of Rat and Human Hepatocytes With Cytoprotectants Prior to Cryopreservation Can Improve Viability and Function Upon Thawing. Liver Transplantation 12:165–177, 2005) in view of Garcia et al. (The Water Channel Aquaporin-8 Is Mainly Intracellular in Rat Hepatocytes, and Its Plasma Membrane Insertion Is Stimulated by Cyclic AMP. Journal of Biological Chemistry. Vol. 276, No. 15, Issue of April 13, pp. 12147–12152, 2001) and (Edashige et al. The Movement of Water and Cryoprotectants in Mammalian Oocytes and Embryos and its Relevance to Cryopreservation. J. Mamm. Ova Res. Vol. 24, 18.22, 2007). 


Terry et al. teach successful cryopreservation of human hepatocytes is important for the treatment of liver disease by hepatocyte transplantation and also for the use of hepatocytes as an in vitro model in toxicity and drug metabolism testing (page 1533, left column, first paragraph). The art investigates the effect of preincubation of rat and human hepatocytes with cryoprotectants prior to cryopreservation on the subsequent viability and function of the cells after thawing (page1534. Left column, first paragraph). The art teaches the use of isolated rat and human hepatocytes (page 1534, left column, “Materials and Methods”). Terry screens 10 compounds to investigate the effect of preincubation (page 1534, right column, “Preincubation Procedure”). Following 2 hours preincubation in preincubation media, cells are pelleted by centrifugation and preincubation media is replaced with UW solution and transferred to a cryovial (same cited section). DMSO is added and hepatocytes are immediately cryopreserved (same section). The art teaches (page 1539, right column, last paragraph):

In conclusion, this study has shown that adding the relatively simple step of preincubation prior to cryopreservation of rat and human hepatocytes can boost the viability and function of cells upon thawing. This is particularly important with human hepatocytes as researchers often have .

While Terry investigates 10 cryoprotectants, the art does not investigate the effect of DiButyryl cAMP.

Garcia et al. studied protein expression, subcellular localization, and regulation of AQP8 in rat hepatocytes (Abstract). The art uses rat hepatocytes (page 12147, right column “Materials and Methods”). Hepatocytes are treated with 100 µM dibutyrul cAMP (Bt2cAMP). As evidenced by the Instant Specification, DiButyryl cAMP is a choleretic agent ([0017]). The art teaches cAMP-induced translocation of aquaporin water channels to the cell surface (page 12149, left column, second paragraph, Figure 3B). The art discloses cAMP promotes membrane water transport in hepatocytes via insertion of aquaporin water channels (last page 12149, left column, first paragraph page 12150). Because 100 µM Bt2cAMP increases aquaporins in cell membranes, this concentration is interpreted to be an effective amount.

Edashige et al. review the movement of water and cryoprotectants in mammalian oocytes and embryos. The art teaches the following:
Among cryobiological properties, the permeability of the plasma membrane to water and cryoprotectants is the most important for determining the tolerance of cells to cryopreservation, because the permeability modulates major forms of cell injury related to cryopreservation: damage from intracellular ice formation, cryoprotectant toxicity and osmotic swelling (page 18, right column, second paragraph).

The art teaches aquaporins act as water channels that are able to move water and solutes, such as cell-permeating cryoprotectants (last paragraph of page 18 through first 

It would have been obvious to combine the teachings of the prior art by pretreating cells with Bt2cAMP as a cryoprotectant. Terry teaches pretreating cells with substances that protects cells prior to contact with DMSO and cryopreservation. One would have been motivated to try using Bt2cAMP as a cryoprotectant since Edashige teaches cells that are highly permeable to water are more tolerant to cryopreservation and Garcia teaches Bt2cAMP increases water transport. Edashige teaches this is accomplished through substantial expression of aquaporins, and Garcia teaches Bt2cAMP increases aquaporin expression. One would have had a reasonable expectation of success since Terry teaches using substances that protect cells and Edashige teaches water modulation protects cells. Examiner notes that while Edashige is directed to oocytes, and Garcia is directed to hepatocytes, both are mammalian cells. One would have expected similar results since each reference discloses substances that protect cells. Therefore claim 1 is rendered obvious (claim 1). 

Terry cryopreserves cells for 2 weeks, and subsequently uses them in functional assays (page 1536, left column first and second paragraph). Therefore the art stores cells for subsequent use. Claim 2 is included in this rejection (claim 2). Terry uses hepatocytes (supra). Therefore claim 3 is included in this rejection (claim 3). Treating with Bt2cAMP is rendered obvious on the grounds set forth in the rejection of claim 1. Therefore claim claim 5). Terry uses human hepatocytes (supra). Therefore claim 7 is included in this rejection (claim 7). Garcia discloses Bt2cAMP increases expression of aquaporin 8 (supra). Therefore claim 9 is included in this rejection (claim 9). Terry teaches cells are stored for 2 weeks (supra). Therefore claim 10 is included in this rejection (claim 10). Treating with Bt2cAMP is rendered obvious on the grounds set forth in the rejection of claim 1. Therefore claim 16 is included in this rejection (claim 16). Treating with Bt2cAMP is rendered obvious on the grounds set forth in the rejection of claim 1. Bt2cAMP is not glucagon. Therefore claim 18 is included in this rejection (claim 18).

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Giri et al. in view of Gradilone et al. and Edashige

Claim 1 is rejected on the grounds set forth above. The teachings of Giri et al. as evidenced by Gradilone are reiterated. The teachings of Edashige as set forth above are reiterated.

While Giri teaches hepatocytes are contacted with 0.038 mM glucagon (hence, 38 µM glucagon).

The art is silent regarding the use of 1 µM.



As set forth above, Giri treats cells with glucagon prior to cryopreservation. It would have been obvious to combine the teachings of the prior art by treating with 1µM glucagon. One would have been motivated to do so since Edashige teaches cells that are highly permeable to water are more tolerant to cryopreservation and Gradilone teaches 1 µM glucagon increases water transport. Edashige teaches increased water transport is accomplished through substantial expression of aquaporins, and Gradilone teaches 1 µM glucagon increases aquaporin expression. The skilled artisan would use an amount known in the art to increase aquaporin expression to improve water transport and thus cryoprotection. One would have had a reasonable expectation of success since Gradilone teaches 1 µM glucagon increases aquaporin expression. One would have expected similar results since each reference disclose cells that express aquaporin. Therefore claim 17 is rendered obvious as claimed (claim 17).

Therefore Applicant’s invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653